Name: 81/940/EEC: Commission Decision of 10 November 1981 approving the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  economic policy;  regions of EU Member States
 Date Published: 1981-11-25

 Avis juridique important|31981D094081/940/EEC: Commission Decision of 10 November 1981 approving the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic) Official Journal L 338 , 25/11/1981 P. 0032 - 0032COMMISSION DECISION of 10 November 1981 approving the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic) (81/940/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1942/81 of 30 June 1981 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland (1), and in particular Article 3 thereof, Whereas the Government of the United Kingdom forwarded on 31 July 1981 the programme for the stimulation of agricultural development in the less- favoured areas of Northern Ireland; Whereas the said programme comprises all the particulars, provisions and measures listed in Article 2 of Regulation (EEC) No 1942/81 which ensure that the objectives of the said Regulation may be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, forwarded by the Government of the United Kingdom pursuant to Regulation (EEC) No 1942/81 on 31 July 1981, is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 10 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20.7.1981, p. 17.